USDC IN/ND case 3:18-cv-00444-PPS-MGG document 100 filed 02/11/21 page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


 Michael K. Gregory,                                       )
                                                           )
         Plaintiff,                                        )
                                                           )   No. 3:18-cv-00444-PPS-MGG
        v.                                                 )
                                                           )
 K. Zimmerman et al.,                                      )   Judge Philip P. Simon
                                                           )
         Defendants,                                       )   Magistrate Judge Michael G. Gotsch,
                                                           )   Sr.
                                                           )
                                                           )

                 UNOPPOSED MOTION TO LIFT STAY OF LITIGATION

       Plaintiff Michael K. Gregory (“Plaintiff”), by his undersigned attorneys, respectfully

moves this Court to enter an order lifting the stay of litigation in the above-captioned civil

proceeding. In support of this motion, Plaintiff states as follows:

       1. On September 11, 2020, the parties to this action filed a Joint Motion to Stay the

above-captioned proceeding pending the resolution of a parallel criminal proceeding, captioned

State of Indiana v. Michael Gregory, Case No. 46D02-1706-F5-000566.

       2. At the time parties filed the Joint Motion to Stay, the trial in the criminal proceeding

was scheduled to commence on March 9, 2021.

       3. On September 14, 2020, this Court entered an order granting the Joint Motion to Stay.

The order required the parties to file a joint status report by December 14, 2020 to “inform the

Court of the status of the criminal matter and the anticipated timeframe for its resolution.”

September 14, 2020 Order, Dkt. 95.

       4. On December 14, 2020, the parties filed a Joint Status Report, which stated that the

criminal trial remained scheduled to commence on March 9, 2021.




                                                  1
USDC IN/ND case 3:18-cv-00444-PPS-MGG document 100 filed 02/11/21 page 2 of 3


       5. On December 15, 2020, this Court entered an order extending the stay of litigation in

the civil case “pending full resolution of the underlying criminal matter” and ordered the parties

to “file another status report within fourteen (14) days after resolution of the related criminal

matter or by March 26, 2021, whichever is earlier.” December 15, 2020 Order, Dkt. 97.

       6. On January 21, 2021, the LaPorte County Superior Court cancelled the criminal trial

that was previously scheduled to commence on March 9, 2021 in State of Indiana v. Michael

Gregory, Case No. 46D02-1706-F5-000566. As of the filing of this motion, the criminal trial

has not been rescheduled. On February 5, 2021, the court issued an order to appoint a new

public defender to represent Mr. Gregory in the criminal proceeding.

       7. Numerous other criminal trials in LaPorte County that were scheduled to commence

prior to March 9, 2021 have also been cancelled, which will likely result in further postponement

of the trial in State of Indiana v. Michael Gregory.

       8. The question of whether to stay a civil case—or to lift a stay that is in place—while a

related criminal matter is pending is left to the court’s sound discretion. In the circumstances

presented here, where the criminal trial is unscheduled and unlikely to commence for the

foreseeable future, the interests of justice support lifting the stay. See, e.g., Sec. & Exch.

Comm’n v. Liberty, 2:18-CV-00139-JDL, 2020 WL 4677292, at *2 (D. Me. Aug. 12, 2020)

(granting motion to lift stay in a civil proceeding where trial in the related criminal proceeding

was postponed by nearly a year).

       9. Plaintiff has conferred with counsel for Defendants about this motion. Counsel for

Defendants state that they do not oppose the motion.

           For the reasons stated herein, Plaintiff respectfully requests that the Court grant this

motion and enter an order lifting the stay of litigation in this proceeding.




                                                   2
USDC IN/ND case 3:18-cv-00444-PPS-MGG document 100 filed 02/11/21 page 3 of 3




Dated: February 11, 2021                             Respectfully Submitted,

                                                     _/s/ Keri Holleb Hotaling______________

                                                     Keri Holleb Hotaling
                                                     Alisa Finelli (pro hac vice)
                                                     Charles Carlin (pro hac vice)
                                                     Jenner & Block LLP
                                                     353 North Clark Street
                                                     Chicago, IL 60654
                                                     Telephone:      (312) 923-2631
                                                     Fax:            (312) 527-0484

                                                     Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2021, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to counsel

of record.


                                                        /s/ Keri Holleb Hotaling______________
                                                        Keri Holleb Hotaling




                                                3
